Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 October 2011 has been entered.

Allowable Subject Matter
Claims 1, 3-5 and 7 (renumbered as claims 1-5) are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Hirose (US 20150040361 A1) discloses an image forming apparatus (mage forming apparatus 7, paras. 0028 and 0050) comprising: a display (LGD 60, para. 0035), an imaging camera (image capture device 190, para. G03) that captures an image of a user around the image forming apparatus: a storage device (image slorage unit 195, para. 0042) that previously stores face images of a plurality of users (see figure 7}; and a control device (operational unit 70 are connected to the I/F 50. Besides, in case the information processing apparatus is the image farming apparatus 1, an engine that executes image formation, para. 0039) that includes a processor (CPU 10) and, through the processor executing a control program, acts as a controller configured to cause, when an instruction for executing a job is given by 4 user (para. 0070), the image forming apparatus to execute the job instructed (GPU 10 is a processor and controls the whole operation of the information processing device, paras. 0034, 0036 and 0043), wherein when detecting a face image from the captured image captured by the imaging camera while causing the image forming apparatus to 
However, the closest prior art of record, namely, Hirose does not disclose “wherein, when the controller has not received the instruction for executing the second job, the controller causes the display to display, in the second area, information indicating that the instruction for executing the second job has not been received." (in combination with the other claimed limitations and/or features), as claimed in independent claim 1. 
Dependent claims 3, 4, 5 and 7 are allowable as they depend from an allowable base independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677